ORDER
IRA S. PERS of NEWARK, who was admitted to the bar of this state in 1983, having been Ordered to show cause why he should not be temporarily suspended from the practice of law, and restraints on the disbursal of funds from all accounts maintained pursuant to R.1:21-6, should not be continued,
And said IRA S. PERS having failed to appear before the Court on the return date of his Order to Show Cause,
And good cause appearing;
IT IS ORDERED that the temporary suspension and restraints of IRA S. PERS is hereby continued pending final disposition of ethics proceedings against him and until the further Order of the Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action pursuant to Rule 1:20—11(c), as may be appro*454priate to gain possession and control of the legal files, records, practice and trust assets of IRA S. PERS wherever situate, pending further order of this Court; and it is further
ORDERED that all funds, if any, presently existing in any New Jersey financial institution including but not limited to Hudson City Savings Bank, Newark, New Jersey, Attorney Trust Account No. 057100144 and Attorney Business Account No. 047104839, pursuant to R.1:21-6 shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further order of this Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent shall comply with the Regulations Governing Suspended Attorneys.